BILLINGS, Judge
(dissenting):-
The majority reverses the juvenile court’s determination that the state did not meet its burden to prove that the non-custodial father’s parental rights should be terminated. The majority does so on what it characterizes as the juvenile court’s allegedly erroneous determination that DCFS prematurely terminated reunification services to Father. I disagree with the majority’s characterization of the juvenile court’s decision. The majority ignores crucial findings of fact made by the juvenile court, the deferential standard of review properly applicable to termination proceedings, and the underlying due process rights the Termination of Parental Rights Act (Termination Act) is designed to safeguard. Thus, I respectfully dissent.
In this case the mother had custody of the children before their removal. Father was working out" of state. The children were taken into State custody because of neglect and abuse by' their mother, and the trial court explicitly found that Father “was not responsible for the circumstances that caused the children’s,removal.” The trial court also made several other pivotal findings that the *412majority opinion gives lip service to but completely ignores in its analysis. First, the court found that although DCFS had formulated two treatment plans for the children, the first treatment plan focused almost exclusively on reuniting the children with Mother. Only the second treatment plan was expressly designed to reunify the children with Father. Second, the trial court found that when DCFS terminated services Father had only been given twenty-four days to comply with the second treatment plan. Third, the trial court found that Father completed or partially completed all but two elements of the second treatment plan and thus had substantially complied with its requirements. Based on these and other findings, the trial court concluded that DCFS had failed to present clear and convincing evidence that Father was an unfit or incompetent parent. Accordingly, the trial court properly refused to terminate Father’s parental rights.
1. Standard of review
In this ease, the juvenile court concluded that DCFS had failed to provide clear and convincing evidence of parental unfitness. The juvenile court based this conclusion on numerous well-supported findings of fact.
In child custody or parental rights determinations, “ ‘[we] will not disturb the juvenile court’s findings and conclusions unless the evidence clearly preponderates against the findings as made or the court has abused its discretion.’” Ex rel. L.D.S. v. Stevens, 797 P.2d 1133, 1139 (Utah Ct.App.1990) (quoting Ex rel. C.Y. v. Yates, 765 P.2d 251, 255 (Utah Ct.App.1988). See also In re J.D.M., 808 P.2d 1122, 1124 (Utah Ct.App.1991) (juvenile court decision on parental termination “will be disturbed only if the findings are clearly erroneous”); Ex rel. J.R.T. v. Timperly, 750 P.2d 1234, 1236 (Utah Ct.App.1988) (stating juvenile court termination decision will be disturbed “only if the findings are clearly erroneous, i.e., if the findings are against the clear weight of the evidence”).
The majority ignores this well-established standard of review by characterizing the trial court’s finding as a legal error because it was made under a misapprehension of the statutory scheme. I simply disagree with the majority’s characterization of the nature of the issue. As developed more fully later, I conclude the trial court was critical of the actions taken by a different judge sitting pro tem at the permanency hearing and had no misunderstanding of the law. Judge Chris-tean simply found Father had not had a reasonable opportunity to regain custody of his children, and the pro tem judge’s premature termination of services was only one of the factors that led Judge Christean to this conclusion.
The majority should have applied the clearly erroneous and abuse of discretion standard established by Yates, 765 P.2d at 255 (stating trial court parental rights determinations will be upheld unless trial court has made clearly erroneous fact findings or abused its discretion under the statute). I would affirm the juvenile court because the court’s crucial findings of fact were not clearly erroneous and the court did not abuse its discretion in refusing to terminate Father’s parental rights based on these findings.
2. The trial court did not abuse its discretion in determining DCFS did not prove grounds for termination of Father’s parental rights. ■
The Termination of Parental Rights Act states a number of grounds upon which the court may terminate parental rights. See Utah Code Ann. § 78-3a-407 (Supp.1994). Further, section 78-3a-409 (specific considerations where child is not in physical custody of parent) provides additional factors a court shall consider in determining whether to terminate parental rights, including “the services provided or offered to the parent or parents to facilitate the reunion with the child.”1 Id. § 78-3a-409(l)(a). Here, Judge Christean properly weighed the numerous statutory factors and concluded that Father’s parental rights should not be terminated. The majority concludes that Judge Christe-an’s assessment that DCFS did not provide adequate services controlled his decision not to terminate., I disagree, concluding his de-*413cisión was based on a proper application of the entire statutory scheme.
Further, I believe Judge Christean’s approach in evaluating these services was proper. At the dispositional review hearing conducted by Chief Justice Zimmerman sitting pro tern for Judge Christean, reunification services that had been offered to Father were terminated. Chief Justice Zimmerman was caught between conflicting statutory directives when he made the decision to terminate services. As Judge Christean noted in his order, under the 1994 statute, Father could have received at least two months, and possibly six months, of additional services before the dispositional review hearing. See Utah Code Ann. § 78-3a-311(2)(a) (Supp. 1994). However, the dispositional review hearing had'to be “held by the court no later than 18 months after the original placement of the child.” Id. § 78~3a-312(l). Chief Justice Zimmerman was also required to determine at the dispositional review hearing whether or not to reunite the children with Father, and if not, to terminate all reunification services and proceed with a permanency plan. See id. § 78-3a-312(2)(a)-(3)(a). Thus, even though under section 78-3a-311(2)(a), Father was eligible for up to an additional six months of services, section 78-3a-312(2)(a) unequivocally required that a decision be made at the dispositional review hearing whether or not to reunite the children and Father, and if they were not reunited, to terminate all services. This statutory maze is particularly troublesome when dealing with a non-eustodial parent who was not involved in the conduct leading to the children’s removal in the first place, and who had just recently become the focus of DCFS reunification services. It was this dilemma that Judge Christean was required to sort out at the termination proceeding.
There are significant differences between the focus of a dispositional review hearing and the subsequent termination hearing.2 I believe it is this fundamental difference that in part underlies Judge Christean’s decision. In A.E. v. Christean, 938 P.2d 811, 816 (Utah Ct.App.1997) (citations omitted emphasis added), we stated that
the court’s focus in á dispositional review hearing and a termination of parental rights hearing involves different issues of fact and law. The purpose of the disposi-tional review hearing is to determine whether it is in the best interest of the child to return the child to the parent based on the parent’s efforts or progress to improve the conduct or condition alleged to be egregiously detrimental to the child.... [A] dispositional review hearing is directed toward giving parents assistance and an opportunity to improve their parenting skills and be reunited with their children, and also to provide parents with notice that if they fail to remedy their conduct, their parental rights may be terminated.
Thus, the statute contemplates that when a trial court refuses to reunite a parent and child following a dispositional review hearing, the parent still has an opportunity in the time between the dispositional review hearing and the termination hearing to meet the goals of the permanency plan and regain custody of the child.
Judge Christean acted within the discretion granted to him under section 78-3a-409(l)(a) when he: looked at the level of services provided to Father, determined that Father had been presented with an unrealistic timetable to comply with DCFS’s demands, and concluded that the services offered to Father were insufficient. I disagree that Judge Christean erroneously blamed DCFS for the termination of services. Rather, Judge Christean evaluated the services provided in a different context. Judge Christean did not have to provide a rubber stamp approval for the preliminary assessment of the level of services offered to Father, madé by Chief Justice Zimmerman at the interim dispositional review hearing. In fact, Chief Justice Zimmerman’s order ex*414plicitly stated that Father could later dispute his findings. At the review hearing, Chief Justice Zimmerman only made a finding that “reunification services were provided to the natural father of the children.” This finding did not preclude Judge Christean from determining, after a full review at the termination hearing, that inadequate services were provided.3
Judge Christean acted within his discretion in determining that the services were insufficient and unrealistic and thus could not support DCFS’s assertion that Father was an unfit or incompetent parent under section 78-3a-408 for failing to substantially comply with the permanency plan.4
Even if Judge Christean’s determination that the services offered to Father were insufficient was clearly erroneous, his decision not to terminate should still be upheld because the court was not limited to any specific factors in considering whether termination was appropriate. For example, both sections 78-3a-408(2)(a) and -409(1) state that a court “shall consider, but is not limited to” the listed factors in making its determination. (Emphasis added). Here, Judge Christean did not base his decision solely on the level of services provided to Father. In fact, his decision is replete with other factors which suggested termination was inappropriate at that particular time. Judge Christean stated
the evidence clearly shows the father was not responsible for the circumstances that caused the children’s removal [from the home]. Nor can he, as non-custodial parent with restricted visitation rights, be held accountable for the neglect or unfitness of the mother as custodial parent. The harm done to children by an offending parent cannot be imputed to the non-offending parent in order to facilitate the termination of parental rights to free a child for adoption. Unless there is evidence of concerted action or common behavior where both parents share custody, which there is not in this case, each parent must be judged on the basis of their own conduct or condition in relation to their children.
In sum, Judge Christean made detailed findings of fact which he applied to the appropriate statutory framework to determine if Father’s parental rights should be terminated. I strongly disagree with the majority’s lack of deference to the juvenile court judge. Thus I cannot agree that the trial court abused its discretion in refusing to terminate Father’s parental rights.
3. Parental rights may not be terminated without clear evidence of unfitness.
Finally, I believe the majority has adopted an unconstitutional interpretation of the Termination of Parental Rights Act. Utah case law unequivocally holds that parental rights may not be terminated absent a finding of unfitness or incompetency. “[I]t is unconstitutional to terminate a parent’s rights based upon a finding of the best interest of the child without first finding that the parent is below some minimum threshold of fitness.” In re G.D. Jr. & C.D., 894 P.2d 1278, 1284 (Utah Ct.App.1995) (citing In re J.P., 648 P.2d 1364, 1374-77 (Utah 1982)). Parental rights are a fundamental right accorded due process protection under both the Utah and United States Constitutions:
[T]he right of a parent not to be deprived of parental rights without a showing of unfitness, abandonment, or substantial neglect is so fundamental to our society and so basic to our constitutional order ... that it ranks among those rights referred to in Article I, section 25 of the Utah Constitution and the Ninth Amendment of the United States Constitution as being retained by the people.
In re J.P., 648 P.2d at 1375. In In re J.P., the Utah Supreme Court held unconstitutional a statute allowing courts to terminate pa*415rental rights based solely on the child’s best interests, stating that “[u]nlike the standard of ‘parental unfitness,’ which imposes a high burden on the state in an adversary proceeding, the standard of ‘best interest’ of the child provides an open invitation to trample on individual rights through trendy redefinitions and administrative or judicial abuse.” Id. at 1376 (footnote omitted).
Protection of parental rights is incorporated into the current statutory termination procedures under the Termination Act. Thus section 78-3a-406 states:
The court shall in all cases require the petitioner [for termination] to establish the facts by clear and convincing evidence, and shall give full and careful consideration to all of the evidence presented with regard to the constitutional rights and claims of the parent and, if a parent is found, by reason of his conduct or condition, to be unfit or incompetent based upon any of the grounds of termination described in this part, the court shall then consider the welfare and best interest of the child of paramount importance in determining whether termination of parental rights shall be ordered.
Utah Code Ann. § 78-3a-406(3) (Supp.1994).
In this case, Judge Christean' was precluded from terminating Father’s parental rights unless he made a threshold finding that DCFS had shown one of the grounds for termination existed. In his memorandum decision, Judge Christean examined each of the eight statutory grounds for unfitness at length and explicitly found that DCFS had not produced clear and convincing evidence that any of the statutory grounds existed.' He also found that DCFS had either failed to bring any admissible evidence of several alleged grounds for termination or had brought evidence that was so out-of-date it was no longer valid.5 By reversing the trial court despite these unambiguous findings, the majority has disregarded the structure of the Termination Act, the deference owed to juvenile court fact findings, and the due process implications of terminating parental rights without clear evidence that a parent has fallen below a minimum level of fitness. Thus I must respectfully dissent.

. The court must consider the factors listed in Utah Code Ann. section 78-3a-409, but may also consider whatever additional factors it deems pertinent to the termination hearing.


. As the majority acknowledges, the children were first removed from the aunt's home in November 1994. Thus, I apply the statute that was in effect at the date of removal and follow the timing guidelines stated therein. See Utah Code Ann. §§ 78-3a-301 to -414 (Supp.1994). In doing so, I recognize that the legislature has subsequently modified many sections of the Child Welfare Reform Act and the Termination Act. See id. §§ 78-3a-301 to-414 (Supp.1997).


. Judge Christean retained authority to alter Chief Justice Zimmerman’s interim ruling until the issuance of the final order in this case. See Trembly v. Mrs. Fields Cookies, 884 P.2d 1306, 1311 n. 4 (Utah Ct.App.1994) (holding trial court judge could revisit prior judge's interim order in same case because two judges were “a single judicial office for law of the case purposes”).


. Having a different judge presiding at the dispo-sitional review hearing and at the termination of parental rights hearing is not the normal practice in our juvenile courts. This case is a good example of why it is not ideal to have two different judges involved.


. .u' l'S does not challenge any of these findings except the court’s finding that services were inadequate. Nor does DCFS challenge the. court’s finding that other State evidence of unfitness, such as psychological reports, was either out-of-date or inadmissible.